—In an action to recover damages for medical malpractice, etc., the defendant appeals from an order of the Supreme Court, Nassau County (Carter, J.), dated January 11, 2002, which denied his motion for leave to amend his answer to include an affirmative defense of the statute of limitations.
Ordered that the order is reversed, with costs, and the motion is granted.
Leave to amend a pleading should be freely granted absent a showing of prejudice resulting from the delay and provided that the proposed amendment is not plainly lacking in merit. Here, the Supreme Court improvidently exercised its discretion in denying the defendant’s motion. Altman, J.P., S. Miller, McGinity, Schmidt and Rivera, JJ., concur.